WR-85,162-01
                                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                                   AUSTIN, TEXAS
                                                                                                  Transmitted 6/13/2016 3:42:27 PM
                                                                                                    Accepted 6/13/2016 4:11:44 PM
Mr. Abel Acosta                                                                                                     ABEL ACOSTA
Criminal Court of Appeals                                                                                                   CLERK
              th
219 West 14 Street
Austin, TX 78701                                                                                      RECEIVED
RE: Filing by Richardson and Burgess dated 6/9                                              COURT OF CRIMINAL APPEALS
                                                                                                      6/13/2016
                                                                                                ABEL ACOSTA, CLERK
                                                                                             6/13/2016

Dear Mr. Acosta,

In response to the letter filed by Mr. Richardson’s from Richardson and Burgess, please note the issue he filed is
not in the period of review and has never been tried. I had to appear in the US Court of Appeals for the Fifth Circuit
under cause 11-90009 and was not able to attend a hearing in the District Court. The court entered a default
judgement in 2011 which they have declined to review so far mainly because the original issues were still on
appeal in other courts. I also advise the court that as an NSTAC participant I was a US Magistrate for certain issues
since 2008 while at Bank of America appointed by the President and Vice President. This continued through my
resignation last December by my own initiation. (NSTAC Executive Orders 12382, and 12472).
https://www.dhs.gov/publication/nstac-executive-order

I believe this docket entry should be stricken (As it related to litigation in 2011 which is not on appeal) or related to
the orders in question. Furthermore, I believe that Ms. Wright’s pleading including each and every point she made
in 2009 has been disproven either at trial or through my motion for new trial. I believe neither the Trial Court, nor
the Third Court of Appeals reviewed the latter and each and every document in this set of documents is in fact new
evidence which had signed orders related to it from the trial court as required to preserve evidence prior to
appeal. The Third Court of Appeals (Mr. Kyle’s office however pointed out to me that this document including the
box of documents attached to it as exhibits was not transferred to the third court. These additional documents in
the Motion for New Trial include ALL of the court transcripts in original form back to 2005 including the full
medical notes of Dr. McMillan which have never been admitted or reviewed. I believe they show that Ms.
Andrae was directing all of the activities of Dr. McMillan and was in fact Ms. Wright’s paid expert which should
be considered by the court. I believe she caused immense harm to the children.

These same notes also show that Ms. Wright breached her specific orders with Judge Triana which she swore in my
presence she would not do in regards to discussing changes of children with the School. Just two weeks later Ms.
Wright did exactly that which sent the children into panic as they returned home from summer break. These issues
are well documented by Dr. McMillan showing that Ms. Wright had called and emailed Dr. McMillan to
communicate to Hannah her plan in late May. I believe that in itself is enough to overturn the conservancy and
also helps to explain Hannah’s behavior later in the summer who was told by her mom that she would not know
until September where she was going to school.
                                th
Furthermore, I believe the 200 District Court made a significant error not holding trial in late July which was
material. I am aware this court can collect its own evidence, and I believe that Visiting Dr. McMillan’s office to
photocopy or take her original records is advised. I believe they are self-explanatory. These notes combined with
                            th                         th
the hearing held by the 200 District court on May 9 , 2009 are sufficient to overturn the previous verdict and
find Ms. Wright in contempt of court. I think its also sufficient to support a damages calculation as Mr. Wright
paid Mr. Richardson to file his fourth modification in as many years. I believe coercive contempt is the correct
standard in Texas.
Please advise if there is a briefing schedule for this cause. I have filed my own criminal claims in the US District
Court in South Carolina as a US Magistrate with an initial finding against Ms. Wright and various other parties.
Judge Wooten did not concur, nor did Magistrate Gossett and its up to the fourth Circuit Court of Appeals to
decide these issues. I do believe however that the court may not have ordered the transcripts I requested which I
had electronic versions of, but they did not allow me to file them electronically, as in SC this assumes a bar
admission for the US District of South Carolina.

I respect the fact that each court has their own standard for practice, but I do believe the Appellate courts outside
of the fourth Circuit do in fact allow electronic filing as the default standing order including the US District Court in
Texas, and this court as well. I am aware an electronic filing default order is in fact an issue that can be appealed
and I have done so out of privacy, and on national security grounds. I believe this court has a similar policy.
              th
Signed this 13 Day of June 2016

John S. Stritzinger /S